IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 100 MM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
CHRISTOPHER HOLMES,           :
                              :
              Petitioner      :


                                        ORDER


PER CURIAM
      AND NOW, this 3rd day of September, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file the

already-prepared Petition for Allowance of Appeal within 48 hours of this order.



      Justice Stevens would indicate in the order that counsel was negligent.